PER CURIAM.
This cause is before us from a judgment and sentence finding appellant guilty of the offense of sale or purchase of a controlled substance (crack cocaine) within a thousand feet of a school, in violation of Section 893.13(l)(e), Florida Statutes. Appellant contends, among other things, that Section 893.13(l)(e) is unconstitutional. We disagree and affirm.
Several recent cases have addressed this issue and found the statute to be constitutional. State v. Burch, 545 So.2d 279 (Fla. 4th DCA 1989) (affirmed judgment and sentence based on Section 893.13(1)(e), Florida Statutes, and certified the question of constitutionality of the statute to the Supreme Court); Blankenship v. State, 545 So.2d 908 (Fla. 2d DCA 1989) (affirmed and certified question); Leonardi v. State, 548 So.2d 811 (Fla. 5th DCA 1989) (affirmed and certified question); Morrow v. State, 547 So.2d 1236, 1237 (Fla. 5th DCA 1989) (affirmed and certified question); Dame v. State, 547 So.2d 1038 (Fla. 1st DCA 1989) (affirmed and certified question); Bennett v. State, 546 So.2d 1192 (Fla. 2d DCA 1989) (affirmed and certified question); Marlow v. State, 545 So.2d 940 (Fla. 4th DCA 1989); State v. Glenn, 545 So.2d 903 (Fla. 4th DCA 1989); Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989).
Accordingly, we affirm and certify the following question to the Florida Supreme Court:
IS SECTION 893.13(l)(e), FLORIDA STATUTES (1987), CONSTITUTIONAL?
BOOTH, WIGGINTON and BARFIELD, JJ., concur.